DETAILED ACTION
Claims 1-20 are pending in the application and claims 1-20 are rejected.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 9, 12-14, 20 is/are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by Kataria et al. US2019/0034793
	Regarding claim 1, Kataria teaches: generating,with one or more embedding layers in a machine learning model, input embeddings corresponding with a search query received from a user of an online system; (Kataria see paragraphs 0018 0034 0035 in machine learning model to learn embeddings of job search queries in a social network inputting keywords and terms by a user)
applying, one or more convolution layers in the machine learning model to the input embeddings to generate convolutional output from combinations of the input embeddings;  (Kataria see paragraphs 0039 0041 convolution model formed from queries for output to MLP such that queries are comprised of keywords and terms which reads on input embeddings)
processing, the convolutional output using one or more prediction layers in the machine learning model to produce a set of intent scores, each intent score in the set of intent scores representing a predicted likelihood of a search intention corresponding with a search vertical  (Kataria see paragraphs 0041 0043 0046 0048 0049 0050 convolution and similarity layer used to determine semantic similarity score of concept vectors derived from input, based on similarity score determine cluster of documents associated with concept cluster derived from input where clusters reads on verticals)
performing a search of one or more search verticals in the online system based on the search query.  (Kataria see paragraph 0043 0046 0049 0050 based on similarity score determine cluster of documents associated with concept cluster derived from input where clusters reads on verticals)
	ranking search results obtained from performing the search, the ranking of the search results based in part on the intent scores (Kataria 0046 0047 0049 semantic similarity score to be used for ranking documents such that queries are used to retrieve documents)

Regarding claim 9, Kataria teaches: generating, by the one or more prediction layers, an output embedding for the search query from one or more layers of the machine learning model: 
and performing the search of the one or more verticals based on the output embedding.  (Kataria see paragraph 0043 0046 0049 0050 based on similarity score determine cluster of documents associated with concept cluster derived from input where clusters reads on verticals)

Regarding claim 12, Kataria teaches: wherein performing the search of the one or more verticals in the online system based on the search query comprises at least one of:  
generating a result of a natural language query from the user based on the set of intent scores for the natural language query; and  
generating a response to conversational input from the user based on the set of intent scores for the conversational input.  (Kataria see paragraph 0003 0043 0046 0049 0050 based on similarity score determine cluster of documents associated with concept cluster derived from input such that input includes natural language processing)

Regarding claim 13, Kataria teaches: wherein the set of search intentions comprises at least one of:  a people search;  a job search;  a content search;  a company search;  a group search;  a school search; and   an educational technology search.
(Kataria see paragraph 0035 user query for job posting)

	Regarding claim 14, see rejection of claim 1
	Regarding claim 20, see rejection of claim 1

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-6, 15 are/is rejected under 35 U.S.C. 103 as being unpatentable over Kataria et al. US2019/0034793 in view of Awadallah US2013/0191310
Regarding claim 2, Kataria teaches: determining, based on data retrieved from a data store in an online system, features related to searches by the user;  and 
processing the features using the one or more prediction layers to produce the set of intent scores.  (Kataria see paragraph 0034 0043 0046 0049 0050 based on similarity score determine cluster of documents associated with concept cluster derived from input such that search for content profile data and behavior data)
Kataria does not distinctly disclose: previous activity and previous searches
However, Awadallah teaches: previous activity and previous searches (Awadallah see paragraph 0026 previous searches and user actions)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a method of applying machine learning to search queries as taught by Kataria to include historical searches as taught by Awadallah for the predictable result of a more accurate model of machine learning
	
Regarding claim 3, Kataria as modified further teaches: historical views of entities in the online system; 
historical actions related to the entities; 
a responsiveness of the user to a type of entity; 
a behavioral intent of the user; and 
a user segment.  (Awadallah see paragraph 0004 0019 0026 search trail to be gathered from previous searches considering amount of time between consecutive user actions which reads on historical actions, responsiveness, and behavioral intent)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a method of applying machine learning to search queries as taught by Kataria to include historical searches as taught by Awadallah for the predictable result of a more accurate model of machine learning

Regarding claim 4, Kataria as modified further teaches: historical searches of the user with one or more search verticals in the online system; and 
recent search behavior of the user.  (Awadallah see paragraph 0004 0019 0026 search trail to be gathered from previous searches considering amount of time between consecutive user actions which reads on recent search behavior)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a method of applying machine learning to search queries as taught by Kataria to include historical searches as taught by Awadallah for the predictable result of a more accurate model of machine learning

Regarding claim 5, Kataria teaches: searches of the online system; and training data for the machine learning model.  (Kataria see paragraph 0034 0054 using trained data to train machine learning model for search of social network)
Kataria does not distinctly disclose: generating labels representing the set of search intentions for historical searches’
inputting the historical searches and the labels as training data for the model
However, Awadallah teaches: generating labels representing the set of search intentions for historical searches’
inputting the historical searches and the labels as training data for the model (Awadallah see paragraph 0004 training data comprising labeled data of series of user actions with respect to previous searches)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a method of applying machine learning to search queries as taught by Kataria to include historical searches as taught by Awadallah for the predictable result of a more accurate model of machine learning

Regarding claim 6, Kataria as modified further teaches: generating a label representing a search intention of a historical search based on a click on a search result associated with the search intention in a set of search results for the historical search.  (Awadallah see paragraph 0004 0019 0026 training data comprising labeled data of series of user actions with respect to previous searches and generating search trail to be gathered from previous searches and selection of search results in search trail)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a method of applying machine learning to search queries as taught by Kataria to include historical searches as taught by Awadallah for the predictable result of a more accurate model of machine learning

	Regarding claim 15, see rejection of claims 2-6

Claim(s) 7, 8, 16 are/is rejected under 35 U.S.C. 103 as being unpatentable over Kataria et al. US2019/0034793 in view of Gupta et al. US2016/0335120
	Regarding claim 7, Kataria does not teach: applying a first convolutional filter with a first size to sequences of the input embeddings to generate a first feature map in the convolutional output;  and
applying a second convolutional filter with a second size that is larger  than the first size to longer sequences of the input embeddings to generate a second feature map in the convolutional output
	However, Gupta teaches: applying a first convolutional filter with a first size to sequences of the input embeddings to generate a first feature map in the convolutional output;  and
applying a second convolutional filter with a second size that is larger  than the first size to longer sequences of the input embeddings to generate a second feature map in the convolutional output. (Gupta see paragraph 0033 0073 having a separate parameter for each convolution filter including size of convolution filter and allow a specification for a feature map where separate sizes reads on one being larger than the other)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a method of applying machine learning to search queries as taught by Kataria to include pooling layers as taught by Gupta for the predictable result of a more accurate model of machine learning

	Regarding claim 8, Kataria as modified further teaches: applying a pooling layer to the first and second feature maps to generate a first pooling result from the first feature map and a second pooling result from the second feature map.  (Gupta see paragraph 0033 0073 having a separate parameter for each convolution filter including size of convolution filter and allow a specification for a feature map and to have pooling to be performed each of the separate convolutions)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a method of applying machine learning to search queries as taught by Kataria to include pooling layers as taught by Gupta for the predictable result of a more accurate model of machine learning

	Regarding claim 16, see rejection of claims 7 and 8

Claim(s) 10, 11, 17, and 18 are/is rejected under 35 U.S.C. 103 as being unpatentable over Kataria et al. US2019/0034793 in view of Agrawal et al. US2018/0121429
	Regarding claim 10, Kataria does not teach: performing a first search of a first vertical using the search query and a second search of a second vertical using the search query;  
generating a ranking comprising a first set of search results for the first search and a second set of search results for the second search based on a first intent score for the first vertical and a second intent score for the second vertical; and  
outputting at least a portion of the ranking in a response to the search query
	However, Agrawal teaches: performing a first search of a first vertical using the search query and a second search of a second vertical using the search query;  
generating a ranking comprising a first set of search results for the first search and a second set of search results for the second search based on a first intent score for the first vertical and a second intent score for the second vertical; and  
outputting at least a portion of the ranking in a response to the search query. (Argrawal see paragraph 0021 0098 search query to be paired with multiple query topics resulting in query result pair which is then ranked based on scores where each combination of topic and query is a different search)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a method of applying machine learning to search queries as taught by Kataria to include pairing topics with search queries as taught by Agrawal for the predictable result of more accurately providing search results

Regarding claim 11, Kataria as modified further teaches: applying another machine learning model to additional features that comprise the first intent score and the second intent score to generate ranking scores for the first and second sets of search results; and  
generating the ranking of the first and second sets of search results by the ranking scores. (Argrawal see paragraph 0021 0098 search query to be paired with multiple query topics resulting in query result pair which is then ranked based on scores based on machine learning)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a method of applying machine learning to search queries as taught by Kataria to include pairing topics with search queries as taught by Agrawal for the predictable result of more accurately providing search results

Regarding claims 17 and 18, note the rejection of claim(s) 7 and 8. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under same prior-art teachings.

Claim(s) 19 are/is rejected under 35 U.S.C. 103 as being unpatentable over Kataria et al. US2019/0034793 in view of Kruglick et al. US2020/0225321
Regarding claim 19, Kataria does not teach: applying a dense layer to the convolutional output to generate an output embedding for the search query; and 
applying a softmax layer to the output embedding to generate the set of intent scores.	However, Kruglick teaches: applying a dense layer to the convolutional output to generate an output embedding for the search query; and 
applying a softmax layer to the output embedding to generate the set of intent scores. (Kruglick see paragraph 0050 convolution outputting numeric value fed to a series of dense layers outputting predictive scores for the softmax layer)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a method of applying machine learning to search queries as taught by Kataria to include dense and softmax layers as taught by Kruglick for the predictable result of a more accurate machine learning model.

Response to Arguments
	Applicant’s argument: Prior art of record does not teach using intent scores to rank results
	Examiner’s response: Applicant’s argument is considered but is not responsive. Kataria reference teaches a search query to search for documents such that a similarity score is used to rank the documents. This clearly teaches the newly amended concept. 
Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN S LIN whose telephone number is (571)270-0612.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571)272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALLEN S LIN/Examiner, Art Unit 2153